Citation Nr: 0106423	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-06 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability as the result of tobacco use during active 
service.

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to service connection for respiratory 
disability as the result of nicotine dependence acquired 
during active service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
December 1967.

This appeal arises from a September 1998 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA) with regard to the issues listed on 
the first page of this decision.  Although the veteran also 
initiated an appeal from the RO's denial of entitlement to 
service connection for a pilonidal cyst, he did not complete 
an appeal as to that issue with a substantive appeal.  

The veteran was scheduled for and properly notified of a 
video-conference hearing before the Board of Veterans' 
Appeals (Board), which was to have been held in February 
2000.  However, the veteran failed to report for the hearing.

The Board notes that the issue of entitlement to service 
connection for PTSD was also previously before the Board and 
was remanded in February 1998.  However, that benefit was 
granted by rating decision in November 1999.  However, in a 
communication received in August 2000 the veteran essentially 
expresses his belief that a rating in excess of 10 percent is 
warranted.  The Board believes that this communication 
constitutes a notice of disagreement from the November 1999 
rating determination which assigned an initial rating of 10 
percent for service-connected PTSD.  This matter is more 
particularly addressed in the remand section of this 
decision. 

Additionally, the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for an acquired psychiatric disability other than 
PTSD was remanded by the Board in February 1998 along with 
the issue of entitlement to service connection for PTSD.  In 
the November 1999 rating decision which granted service 
connection for PTSD, the RO explained that a recent VA 
examination had attributed all of the veteran's psychiatric 
symptomatology to his PTSD and that there was no other 
psychiatric disability present.  In the rating decision (a 
copy of which was furnished to the veteran and to his 
representative), the RO indicated that it was therefore 
taking no additional action on the issue of entitlement to 
service connection for psychiatric disability other than PTSD 
unless the veteran notified the RO that he was still 
advancing that claim.  In other words, it appears that the 
RO's November 1999 grant of service connection for PTSD was 
considered a resolution of both issues.  In view of the fact 
that the veteran and his representative were notified of the 
RO's determination in this regard, and noting the lack of any 
response or indication from either the veteran or his 
representative showing any intent to continue the appeal as 
to that issue, the Board finds that the issue involving 
psychiatric disability other than PTSD is no longer in 
appellate status. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board views the newly 
enacted assistance provisions to be more beneficial to the 
veteran.  It does not appear that the veteran has been 
afforded a medical examination in connection with the tobacco 
related issues on appeal, nor as a medical opinion been 
obtained regarding etiology and nicotine dependence.  
Therefore, further preliminary action by the RO is necessary 
before the Board may properly proceed with appellate review 
of the issues currently on appeal.

Additionally, the Board notes that the issue of entitlement 
to service connection for PTSD was also previously before the 
Board and was remanded in February 1998.  However, that 
benefit was granted by rating decision in November 1999.  
However, in a communication received in August 2000 the 
veteran essentially expresses his belief that a rating in 
excess of 10 percent is warranted.  The Board believes that 
this communication constitutes a notice of disagreement from 
the November 1999 rating determination which assigned an 
initial rating of 10 percent for service-connected PTSD.

Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to the issue of 
entitlement to assignment of a higher rating for PTSD.  38 
C.F.R. § 19.26.  Although the Board in the past has referred 
such matters to the RO for appropriate action, the United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that the proper course of action is to remand the 
matter to the RO.  Manlincon v. West, 12, Vet.App. 238 
(1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the November 1999 rating 
decision which assigned a 10 percent 
rating for PTSD.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

2.  The RO should review the claims file 
and take appropriate action to comply 
with all assistance/notice provisions of 
the Veterans Claims Act of 2000.  In this 
regard, all pertinent VA and private 
medical records not already associated 
with the claims file should be obtained 
and made of record. 

3.  The veteran should be scheduled for a 
special VA examination by an appropriate 
specialist to ascertain the nature and 
etiology of any current chronic 
respiratory disorder(s).  It is 
imperative that the claims files be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special studies and 
tests should be accomplished.  After 
reviewing the claims files and examining 
the veteran, the examiner should list all 
respiratory disorders capable of 
diagnosis.  The examiner should also 
offer an opinion as to whether it is at 
least as likely as not that each such 
chronic disorder is related to tobacco 
use during service.  The examiner should 
also offer an opinion as to whether it is 
at least as likely as not that the 
veteran became nicotine dependent during 
service.  If so, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any current 
respiratory disorder is secondary to such 
nicotine dependence which arose during 
service.  A detailed rationale for all 
opinions expressed should be furnished.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the appeal remains denied, 
then the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review of all 
issues properly in appellate status. 

The purpose of this remand is to comply with the 
assistance/notice provisions of the Veterans Claims 
Assistance Act of 2000 and the holding of the Court in 
Manlincon v. West, 12, Vet.App. 238 (1999).  The veteran and 
his representative are free to submit additional argument and 
evidence in support of the matters addressed by the Board in 
this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



 

